DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 11, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi US 20190068953.

Regarding claim 1, Choi meets the claim limitations, as follows: 
An object detection system comprising: 
a first camera having a first field of view (i.e. camera 302) [paragraph 88]; 
a second camera having a second field of view that overlaps with the first field of view (i.e. two camera 302 with different overlapping FOV) [paragraph 18,88]; 
object detection logic configured to receive a first image from the first camera and a second image from the second camera and identify an object in both the first and second image (i.e. camera system images target aircraft 104) [paragraph 86]; 
object mapping logic configured to identify a location of the object based on the first and second image (i.e. HMI shows a determined location of current threats) [paragraph 86,116; fig. 6c]; and 
display logic configured to display the location of the object (i.e. HMI shows a determined location of current threats) [paragraph 86,116; fig. 6c].  


Regarding claim 2, Choi meets the claim limitations, as follows:
The system of claim 1, wherein the first camera and the second camera are broad-range video cameras having a field of view of at least 90 degrees (i.e. two camera 302 with different overlapping FOV. The FOV would be a broad range in order to perform the functions required) [paragraph 18,88].  


Regarding claim 3, Choi meets the claim limitations, as follows:
The system of claim 1, wherein the display logic is configured to display the location of the object in a three-dimensional representation (i.e. imager can capture a location in 3d volume and then display on a VR headset (which are known to be able to produce a 3d representation).) [paragraph 88, 120].  


Claim 11 is rejected using similar rationale as claim 1 and further below.
Choi meets the claim limitations, as follows:
detecting a change in a stream of images from a first camera and a second camera indicative of the at least one moving object (i.e. camera system images target aircraft 104) [paragraph 86];
calculating a bearing and an elevation of the at least one moving object based on the pixel location relative to the stream of images (i.e. mirror angle information provides azimuth and elevation to the target) [paragraph 87];
calculating an intersection of a ray from the first camera and a ray from the second camera, the intersection being indicative of the estimated location of the at least one moving object (i.e. A 3D position can also be determined using a single camera and the MEMS mirror; however, accuracy improves when the target is within the triple intersection region of the two cameras and the MEMS mirror.) [paragraph 88];

Regarding claim 12, Choi meets the claim limitations, as follows:
The method of claim 11, wherein the intersection of the ray from the first camera and the ray from the second camera correlates the at least one moving object from the first camera to the second camera to indicate the location of the at least one moving object.  


Claim 20 is rejected using similar rationale as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Shavit US 20110241902.

Regarding claim 4, Choi do/does not explicitly disclose(s) the following claim limitations:
wherein the object is a moving object, and wherein the location of the moving object is represented as a movement path in the three-dimensional representation.
However, in the same field of endeavor Choi discloses the deficient claim limitations, as follows:
wherein the object is a moving object, and wherein the location of the moving object is represented as a movement path in the three-dimensional representation (i.e. 3d flight path displayed) [fig. 9a].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Choi with Shavit to have wherein the object is a moving object, and wherein the location of the moving object is represented as a movement path in the three-dimensional representation.
It would be advantageous because a 3d path is an advantageous way to display the movement over time. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Choi with Shavit to obtain the invention as specified in claim 4.

Claim 18 is rejected using similar rationale as claim 4.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Wu US 20190287272.

Regarding claim 6, Choi do/does not explicitly disclose(s) the following claim limitations:

However, in the same field of endeavor Wu discloses the deficient claim limitations, as follows:
comprising error determination logic configured to estimate an error margin for the identified location [paragraph 15]
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Choi with Wu to have comprising error determination logic configured to estimate an error margin for the identified location.
It would be advantageous because an error margin can be used to discard erroneous locations which increases accuracy. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Choi with Wu to obtain the invention as specified in claim 6.

Regarding claim 9, Wu meets the claim limitations, as follows: 
The system of claim 1, further comprising pruning logic configured to compare the object to a criterion and responsively discard the object if it does not meet the criterion [paragraph 7].  






Allowable Subject Matter
Claims 5, 7, 8, 10, 13-17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426